OFFICB OF THR ATTORNEY GENERAL OF TEUS
                                      AUSTIN

Gerald   C. Yam
Attorney   General



            Honorable 0. 8. Gilmer, Ohalrman
            Committar on Judloiary and Unlfonn State Lawa
            House of Representative6
            Austin, Texas
            Dear Sir:                      Opinion No. O-3339
                                           Re: Constitutionality of Senate
                                               Bill NO. 184 firing compensa-
                                               tion   or   00urt   reporters   0f
                                               Berar County, Texas.
                      This la in reply to your letter of Maroh 26, 1941,
            requesting the opinion of this department on the following
            questlons:
                          "L.   Does the bill violate Seotion 56
                     or Article 3 of the Texas constitution?
                      *2. Does the bill violate any protl-
                 eion of the Texas Constitution in author-
                 izing the salaries of the oourt reporters
                 of Bexar County to be paid out of the Jury
                 Fund of said oounty?"
                      Senate Bill No. 184 provides ror the appointment
            and flxos the oompensatlon of court reporters in eaoh Distriot
            Court, Criminal Distriot Court, end County Court at Law of
            Bexar County, Texas. This oompensation is to be paid monthly
            by the commissioners' oourt out of the general fund or the
            jury fund of Bexar County as the oommissioners’ court may
            eleot. It Is admittedly a loeal law applying only to Bexar
            County, Texas. The notice prerequisite to the passage cf a
            local law required by the Constitution of Texas and Article
            2 of Title 1 of the Revised Civil Statutes has been given.
            Our inquiry is directed to its constitutionality.
                      Section 56 of Article 3 of the Constitution of
            Texas reads, in part, as follows:
                          "The Legislature shall not, exoept as
                     otherwise provided in this Constitution, pass
                     any looal or special law, authorizing:
Honorable C. H. Gilder, Page 2


           5Regulatlng the atfaire of oountieu,
     * * *.I

          "Andin all other oases where a general
     law oan be mado appliotb+e$ ~0 looal or speoial
     law shall be enaotod;      .
          Wa have been unable to dlsoorer that the Constitution
has *otherwise provided* for the paraage of looal or speoial
laws relating to the oompensation of oourt reporters. We must
look to Seotion 56 of Artlole 3.  If Senate Bill No. 184 is a
looal or speoial law prohibited by that 5eotion of the Conetl-
tution, it mattersnot that the constitutional notioe prerequi-
site to the passage of an authorized looal or s?e&ial law has
been givsn.
          We are of the opinion that Senate Bill No, 184 is in
the very teeth of and coneequently prohibited by Section 56 of
Artiole 3 of the Constitution of Texas. Undoubtedly SelEte
Bill No. 184 regulates the affairs of counties. Moreover, we
find that the Legislature haw already by general law dealt
with the appointment, oompensation and duties of oourt report-
er5. Artioles 2321-2327b-1, inclusive, Vernon's Annotated
Civil Statutes. The ~subjeot is therefore one about which a
general law oan be and has been made applicable. The following
0858s are in point:
          Altgelt v. Gutzeit, 109 Tex. 123, 201 S,W. 400; Ward
7. Harris Co. (T.C.A. 1919) 209 S.W. 792, writ refused; Austin
Brothers T. Patton (Corn.Appr 1926) 288 S.W, 182; Kitohens V.
Roberts (T.C.A. 1930) 24 S.W. (2d) 464, writ refused; Duclos
v. Harrie Co., 251 S.W. 569, affirmed, Sup. Ct., 114 Tex. 147,
263 S.W. 562.
          In the Duolos case the Galveston Court of Civil Ap-
peals was ooncernmh       the validity of that FOrtiOn Of an
Act of the Legislature reorganizing  the 2jrd Judicial Distriot
and creating the 80th Judicial District wherein the District
Clerk of H:rris County was given $1200.00 per ye&r additional
compensation. The court said:
          "As before stated, we think these declarations
     of the law settle the qtiestioxi,
                                     and that so muoh of
     this Act as attempted to award the $1200.00 addition-
     al oompenaation must be held unconstitutional and void.
Honorablr 0. H. Gilmer, Pago 3


    That a gmeral        law oould be mado lp lloablo
    to the 8attor      oi oontpsnsating   the D1 8triot
    Clerk    of Harris     County is best dsmonatrated
    by oltation     ot thr taot that ons lx lmted       at the tima
    this sprolal      attempt to add to that oompensation
    was math. By Artlole 38g3, Revised Statutrs of
    1911, the maximum amount of rees the Dlstrist
    Olerk of Harris Uounty might retain         was fixrd at
    $2,750.00, while by Artiolr 3889, applyin to all
    oountles    with a population inexoess of 3 8 ,000,
    it ms further provided that distriot olerka,
    among other snumeratsd orfloars, might also re-
    tain one-fourth        of the exaaaa fees oolleoted
    by them until such one-fourth amounted to the
    sum of $1,500.00.         So that  under these provisions
    of the general laws of the State then prevailing,
    the Dlstriot Clerkof Harris County war limited to
    a total oompensetion of $4,250.00 per annum. Fur-
    thermoro, by Revised Statutes, Artlole 3891, the
    Legislature made clear its purpose sot to permit
    the dlstrlot olerks in those wuntlor having
    more than one distrlot oourt to rotain their
    maximum of fees for servioes performed in eaoh
    of such courts by this enaotment:
             “In all counties in thla state having more
     than ona judioial distriot, the dlstriot clerks
     thereof    ahall in no oase be allowed fees in ex-
     oeea of the maximum fees allowed clerks in
     oountleshering only one distriot oourt.‘w
          The SupremeCourt granted a writ of error but affirmed
the judgment of the Court of Civil Appeals, saying:
          *We granted the writ of error beoause we
     questioned whether this provision granting
    additional compensation to this officer was
     speoial or looal, in view of the fact it Is e
    part of a law creating e distriot oourt,
    Wioh is a general Law. An act oreating
     a district court is e general law, and 85 a
    matter of course the Legislature has the
     authority in the oreating sot to legislate
     as to all neoessary provisions and essential
     elements of the Court; but that does not
     justify the inclusion of local or speoial laws
     or provisions which are in themselves subject
Honorablo   0. H. Gllmsr, Paga 4


     to general legislation, and mhish im raot
     are provided for and oontrollod by gsnaral
     laws. Suoh prorlaiona, oven though lnoludad
     in a (aneral law, are nerertholess spoolal
     and looel.
           "If the Logialature had, by eneotmont other
     than in the bill oreeting the oourt, attempted
     to inoroaso   the salary  of the olsrk   of Harris
     Oounty alone,    auoh enaotment would olrarly
     be a spooial and looal law, and violatire
     of seotlon 56, artlole 3.' Can the faot that
     it is lnoluded in the prorlaiona     of a general
     law oreating   a new oourt in a aounty in
     whloh a olerk for ill dlstriot oourta was al-
     ready provided andhis oompensation     fixed
     under a gonoral law, the aame a8 for all
     other olerka ir like oountles, ohange it8 na-
     ture and effeot from that of a speolel and
     looal law? We thinknot. To so hold would
     be to look to the Sorm and not the spirit and
     purpose of the law.
            a * * l
                      .


          "The aot oreeting the wurt waa essentially
     a general aot or law. Tho provision pro-
     riding for extra oompensation of the clerk
     dirterent trom all other like olerks, as al-
     ready provide& for by the law In the Maximum
     Fee Bill, was essentially speoial and local.
     Under these oonditions we are of the opinion
     that the faot that it was inoludod within
     the body of the general law does not change
     ita oharaoter, nor make it immune from the
     oonstltutionel prohibition.W
          You are therefore advised in answer to your first
question, that in our opinion Senate Bill No. 184 is e looal
or special law regulating the affairs of Bexar County, that
it is a law conoerning a subjeot about whioh a general law     APPRCVED
oan be and has been m&de applicable; and oonsequbntly that     GPINICE
it fells within the prohlbiticn of Seotion 56 of Article 3     CCK,?IT"E'
of the Constitution of Texas.                                  BY   ?3m
                                                               CHAIRMAN
           In view 0r our answer to your first question, we
rind it unneoessary to pass upon your ssoond.
                                    Very truly yours
APPROVED APR. 10, 19W            ATTORNEY GENERAL OF TEXAS
   a) Gerald C. Mann
A b ORNEYGEWEKALOFTEXM           BY (9)    James D. Smullen
                                                  Assistant